Name: Commission Implementing Regulation (EU) 2015/392 of 9 March 2015 terminating a Ã¢ new exporterÃ¢ review of Council Implementing Regulation (EU) No 1389/2011 imposing a definitive anti-dumping duty on imports of trichloroisocyanuric acid originating in the People's Republic of China, re-imposing the duty with regard to imports from the exporter and terminating the registration of these imports
 Type: Implementing Regulation
 Subject Matter: competition;  international trade;  chemistry;  trade;  industrial structures and policy;  Asia and Oceania
 Date Published: nan

 10.3.2015 EN Official Journal of the European Union L 65/18 COMMISSION IMPLEMENTING REGULATION (EU) 2015/392 of 9 March 2015 terminating a new exporter review of Council Implementing Regulation (EU) No 1389/2011 imposing a definitive anti-dumping duty on imports of trichloroisocyanuric acid originating in the People's Republic of China, re-imposing the duty with regard to imports from the exporter and terminating the registration of these imports THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (the basic Regulation) (1) and in particular Article 11(4) thereof, Whereas: 1. Measures in force (1) In October 2005, the Council imposed definitive anti-dumping measures on imports of trichloroisocyanuric acid and preparations thereof (TCCA), originating in the People's Republic of China (PRC) by Regulation (EC) No 1631/2005 (2) (the original Regulation). The anti-dumping duty rates ranged from 7,3 % to 42,6 %. (2) By Implementing Regulation (EU) No 855/2010 (3), the Council amended the original Regulation by lowering the anti-dumping duty rate for one exporting producer to 3,2 %. (3) Following an expiry review, pursuant to Article 11(2) of the basic Regulation, the Council imposed definitive anti-dumping measures consisting of individual duties ranging from 3,2 % to 40,5 % with a residual duty of 42,6 % on imports of TCCA originating in the PRC by Implementing Regulation (EU) No 1389/2011 (4). (4) By Implementing Regulation (EU) No 569/2014 (5), the Commission imposed an individual duty rate of 32,8 % on one new exporting producer. 2. Current investigation (5) On 4 January 2014, the European Commission (the Commission) received a request to initiate a new exporter review pursuant to Article 11(4) of the basic Regulation. The request was lodged by Juancheng Kangtai Chemical Co. Ltd (the applicant), an exporting producer of TCCA in the PRC. The applicant claimed that it did not export TCCA to the European Union during the period of investigation of the original investigation and started exporting only after the end of that period. It also claimed that it was not related to any of the exporting producers of TCCA which are subject to the measures in force. (6) The Commission considered that the prima facie evidence submitted by the applicant was sufficient to justify the initiation of a review pursuant to Article 11(4) of the basic Regulation. After the Union producers had been given an opportunity to comment, the Commission initiated, by Implementing Regulation (EU) No 727/2014 (6), a review of Implementing Regulation (EU) No 1389/2011 with regard to the applicant. (7) Pursuant to Article 2 of Implementing Regulation (EU) No 727/2014, the anti-dumping duty imposed by Implementing Regulation (EU) No 1389/2011 was repealed with regard to the applicant. Simultaneously, pursuant to Article 14(5) of the basic Regulation, the Commission directed the customs authorities to register the applicant's imports. 3. Withdrawal of the request (8) On 28 November 2014, the applicant formally withdrew its request for a new exporter review. On this basis, the Commission considered that the review investigation should be terminated. 4. Disclosure (9) The Commission informed the interested parties of the intention to terminate the review investigation, to re-impose a definitive anti-dumping duty on imports of TCCA and to levy this duty retroactively on imports subject to registration under Implementing Regulation (EU) No 727/2014. Interested parties were given the opportunity to comment. No comments were received. 5. Retroactive levying of the anti-dumping duty (10) In view of the findings outlined above, the Commission concluded that the review concerning imports of TCCA manufactured by Juancheng Kangtai Chemical Co. Ltd and originating in the People's Republic of China should be terminated. Consequently, the registration of the applicant's imports should cease and the country-wide duty applicable to all other companies (42,6 %) imposed by Implementing Regulation (EU) No 1389/2011 should be levied retroactively on these imports from the date of initiation of this review. (11) This Regulation is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation. HAS ADOPTED THIS REGULATION: Article 1 1. The new exporter review initiated by Implementing Regulation (EU) No 727/2014 is hereby terminated and the anti-dumping duty applicable according to Article 1 of Implementing Regulation (EU) No 1389/2011 to all other companies (TARIC additional code A999) in the People's Republic of China is hereby imposed on imports identified in Article 1 of Implementing Regulation (EU) No 727/2014. 2. The anti-dumping duty applicable according to Article 1 of Implementing Regulation (EU) No 1389/2011 to all other companies in the People's Republic of China is hereby levied with effect from 2 July 2014 on imports of trichloroisocyanuric acid and preparations thereof, also referred to as symclosene under the international non-proprietary name (INN), which have been registered pursuant to Article 3 of Implementing Regulation (EU) No 727/2014. 3. The customs authorities are hereby directed to cease the registration of imports carried out pursuant to Article 3 of Implementing Regulation (EU) No 727/2014. 4. Unless otherwise specified, the provisions in force concerning customs duties shall apply. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 261, 7.10.2005, p. 1. (3) OJ L 254, 29.9.2010, p. 1. (4) OJ L 346, 30.12.2011, p. 6. (5) OJ L 157, 27.5.2014, p. 80. (6) OJ L 192, 1.7.2014, p. 42.